Citation Nr: 1014184	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the lumbar 
spine, L5-SI.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1986 to December 
1993, from December 2003 to March 2005, and from February 
2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
lumbar spine disability (see Veteran's October 2008 
statement).  The issue of whether entitlement to TDIU is 
warranted as a result of that disability is part and parcel 
of the increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Thus, the issues are as noted on the title 
page.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease of the lumbar spine disability is 
primarily manifested by subjective pain.  Objectively, 
forward flexion was to no worse than 90 degrees, with pain, 
and combined range of motion of the thoracolumbar spine 
exceeded 120 degrees, with no muscle spasm or incapacitating 
episodes.
 
2.  The Veteran's radiculopathy of the right lower extremity 
associated with the service-connected lumbar spine disability 
is productive of mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability schedular rating 
in excess of 10 percent for degenerative joint disease of the 
lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237 and 5243 (2009).

2. The criteria for separate disability rating of 10 percent, 
but not more, for radiculopathy of the right lower extremity 
associated with the Veteran's service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of September 21, 2007, the 
date following his discharge from service, and a ten percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
following discharge from service, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained both service treatment records and 
private treatment records, afforded the Veteran examinations, 
obtained medical opinions as to the etiology of his 
disabilities, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to an initial 
disability in excess of 10 percent for his service-connected 
degenerative joint disease of the lumbar spine.  In that 
regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is appropriate for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Discussion

Throughout the rating period on appeal, the Veteran is in 
receipt of a 10 percent rating for his lumbar spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
concerning lumbar strain.  In determining whether the next 
higher 20 percent rating is warranted, the pertinent evidence 
of record has been reviewed and a discussion of such evidence 
follows.  

In a June 2008 statement, the Veteran indicated that he has 
radiating pain from his back down his right leg.  The Veteran 
further indicated that he experiences weakness, numbness, and 
tingling in his right leg.  He further reported that the pain 
in his lower spine has increased.  

In an October 2008 statement, the Veteran asserted that he is 
currently unemployed and cannot return to long hail trucking, 
which he was doing prior to his deployment to Iraq.  The 
Veteran indicated that his disabilities prevent him from his 
chosen profession, a professional truck driver.  The Veteran 
reported, due to his disabilities, he has limited range of 
motion and difficulty lifting, which greatly affects his 
performance. 

In December 2008, the Veteran underwent a VA examination.  At 
the time, he reported developing lower back pain in 2006 due 
to wearing a lot of gear and jumping off of vehicles during 
service.  He described his pain as a five to eight out of 
ten, indicating that the pain was sharp and achy and occurred 
daily, dependent on his activity.  He was taking medication 
for his low back disorder and utilized a cane three to five 
times per week, dependent on his activity.  He also reported 
right leg pain accompanied by a tingling, occurring one to 
two times per week and lasting for one hour.  The Veteran 
denied a history of vertebral fractures and surgery.  

On examination, the Veteran's had flexion to 90 degrees with 
pain at a level of six or seven out of ten; specifically, 
pain from 0 to 90 degrees and back to 0 degrees.  The 
Veteran's extension was from 0 to 30 degrees with pain at a 
level of six of ten; specifically, pain from 0 to 30 degrees 
and back to 0 degrees.   The Veteran's lateral flexion was 
from 35 degrees bilaterally, with pain at a level of five of 
ten; specifically, pain from 0 to 35 degrees and back to 0 
degrees.  His rotation was to 30 degrees, with pain at a 
level of six of ten.  The examiner opined that the Veteran's 
range of motion was not affected by habitus or other factors, 
but right straight leg raise caused lower back pain to the 
right knee and tender palpitation to the right lower back.  
The examiner reported that the affects and limitations of the 
Veteran's service-connected condition on his daily activity 
and occupation included the Veteran's inability to drive for 
greater than one hour, difficulty with bending activities, 
and the inability to lift anything greater than 40 pounds.   

A VA outpatient treatment dated in April 2009 demonstrated 
treatment for low back pain and right leg radiculopathy.   

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 10 
percent for the Veteran's degenerative joint disease of the 
lumbar spine disability under DC 5237.  The December 2008 VA 
examination results do not show limitation of motion 
sufficient to meet the criteria for the next-higher 20 
percent evaluation under the general rating formula for 
diseases and injuries of the spine, and there was no noted 
ankylosis.  
In addition, the examination did not reveal that the Veteran 
experienced muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  No other 
evidence demonstrates limited motion such as to warrant a 
higher rating, even when accounting for additional functional 
limitation due to factors such as pain.  Again, pain was 
noted with range of motion testing in December 2008, but such 
pain did not cause any reduction in degrees of motion.  Thus, 
the Board finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected disorder have 
already contemplated by the 10 percent rating in effect for 
his degenerative joint disease of the lumbar spine.  38 
C.F.R. § 4.71a, DC 5237.  Moreover, there is no objective 
evidence of further dysfunction in the form of atrophy, 
fatigability, weakness, or incoordination.  

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
notes that the Veteran has been diagnosed with degenerative 
disc disease, thus a discussion of an evaluation rating 
increase under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is necessary.  

In the present case, the medical evidence of record does not 
demonstrate that the Veteran was prescribed bed rest by a 
physician due to his lumbosacral service-connected 
disability; thus, there have been no incapacitating episodes.  
Therefore, given the evidence of record, the Veteran does not 
warrant a 20 percent disability evaluation under DC 5243.     

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine.  In this regard, as discussed above, Note (1) 
of the General Rating Formula for Diseases and Injuries of 
the Spine instructs the rater to separately evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code.  Following a review of the 
claims file, the Board finds that a separate rating for 
radiculopathy is warranted under Diagnostic Code 8520.  The 
evidence of record shows that during the December 2008 
examination, the Veteran had lower back pain to the right 
knee due to his right straight leg raise, resulting in a 
diagnosis of intermittent right leg radiculopathy.  
Furthermore, the Veteran has consistently complained of 
radiating right leg pain.  See June 2008 statement submitted 
by the Veteran; December 2008 VA examination; and April 2009 
VA outpatient treatment record.  

Under Diagnostic Code 8520, a 10 percent rating is warranted 
when there is mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted when there is moderate 
incomplete paralysis.  A 40 percent rating is warranted when 
there is moderately severe incomplete paralysis.  A 60 
percent rating is warranted when there is severe incomplete 
paralysis, with marked muscular atrophy.  Finally, an 80 
percent rating is warranted when there is complete paralysis; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Based on the aforementioned evidence, the Board finds that 
the Veteran's right leg neurological abnormality warrants a 
10 percent disability evaluation.  Neurological findings 
described above show no more than a mild manifestation of 
radiculopathy.

In sum, there is no support for a schedular rating in excess 
of 10 percent for the Veteran's degenerative joint disease of 
the lumbar spine for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).   However, the Board is of the opinion that the 
Veteran has separate right lower extremity radiculopathy 
which warrants a separate compensable disability rating of 
ten percent.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  To this 
extent, the appeal is allowed.

Extraschedular Considerations

In an October 2008 statement, the Veteran reported that he is 
currently unemployed, indicating that his disabilities 
prevent him from his chosen profession, as a professional 
truck driver.  He indicated that his disabilities, including 
his lumbar spine disability, cause him to have limited range 
of motion and difficulty lifting, which greatly affects his 
performance.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008). 

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
lumbar spine disability.  The competent medical evidence of 
record shows that his lumbar spine disability is primarily 
manifested by limitation of motion.  The applicable 
diagnostic code used to rate the Veteran's disability provide 
for ratings based on limitation of motion.  See Diagnostic 
Code 5237.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. Thun v. 
Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease of the lumbar spine 
is denied.  

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity associated with the service-
connected degenerative joint disease of the lumbar spine
is granted, subject to the regulations for payment of 
monetary benefits.


REMAND

Additional development is required before the issue of 
entitlement to TDIU can be adjudicated.  Specifically, it is 
determined that the Veteran be furnished with appropriate 
notice regarding the issue of entitlement to TDIU, as well as 
an examination for the reasons discussed below.  

The Board notes that the record raises an informal claim of 
entitlement to a TDIU due to the Veteran's service-connected 
disabilities.  The Veteran's service-connected disabilities 
include, lumbar spine; right hip strain; right carpal tunnel 
syndrome; left ulnar sensory neuropathy; left knee 
degenerative joint disease; bilateral plantar fasciitis with 
hallux valgus of both great toes; and right lower extremity 
radiculopathy.  In his October 2008 statement, the Veteran 
reported that he is currently unemployed, indicating that his 
service-connected disabilities prevent him from his chosen 
profession, a professional truck driver.  The Veteran 
reported that that because of his disabilities, including his 
spine, feet, left knee, and right hip, he has limited range 
of motion and difficulty lifting, which greatly affects his 
performance.    

As indicated above, during the December 2008 VA examination, 
the examiner The report of the December 2008 examination did 
not expressly address whether the Veteran was unemployable as 
a result of his service-connected lumbar spine disability, or 
other service-connected disabilities. 
Accordingly, an opinion should be obtained as to whether the 
Veteran's service-connected disabilities preclude 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.R.F. § 3.159(e), and any other 
applicable legal precedent.  Specifically, 
the RO should furnish the Veteran notice 
informing the Veteran of 38 C.F.R § 4.16b, 
regarding the claim of entitlement to 
TDIU.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
effect of his service-connected 
disabilities (lumbar spine; right hip 
strain; right carpal tunnel syndrome; left 
ulnar sensory neuropathy; left knee 
degenerative joint disease; bilateral 
plantar fasciitis with hallux valgus of 
both great toes; and right lower extremity 
radiculopathy) on his employability.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.  

Based on examination findings and review 
of the record, the examiner should offer 
an opinion as to whether it is at least as 
likely as not the Veteran's service-
connected disabilities (lumbar spine; 
right hip strain; right carpal tunnel 
syndrome; left ulnar sensory neuropathy; 
left knee degenerative joint disease; 
bilateral plantar fasciitis with hallux 
valgus of both great toes; and right lower 
extremity radiculopathy), without regard 
to his non service-connected disabilities, 
or his age, render him unable to secure 
and follow a substantially gainful 
occupation.   

A complete rationale should be given for 
all opinions and expressed.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  Thereafter, readjudicate the Veteran's 
claim of entitlement to a total disability 
rating based on individual unemployability 
(TDIU), which is deemed a component of the 
increased rating claim and is found to 
already be under the Board's jurisdiction.  
If the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


